DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The communications received 11/11/2020 have been filed and considered by the Examiner. Claims 26-36, 38-39, 42-47, 49-50, and 68-70 are pending and claims 38-39, 42-47 and 49-50 are withdrawn from consideration. 

Election/Restrictions
Applicant’s election of Invention I claims 26-36 and 68-70 in the reply filed on 11/11/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "nearly" in claim 32 is a relative term which renders the claim indefinite.  The term "nearly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably It is unclear to what extent of setting is sufficient for the gel to be “nearly” set. For purposes of examination this is understood to mean that the gel is at partially set. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 26-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Christov et al (US 2012/0043131) hereinafter CHRIS in view of Chen (US 2004/0249056) hereinafter CHEN.

As for claim 26, CHRIS teaches a method of embedding a sensor into a polymer substrate [Abstract]. 
This method includes the steps of:
	Placing a support structure [Fig. 3-5 #5] for the at least one sensor into the mold (by engaging movable fixing elements in the mold) [0029].
	Placing the at least one sensor on the support [0029]. 
	Heating and processing a slurry that is polymer (providing an injection molding compound which was at least warm and flowable as a liquid) [0029-30].
	Inserting the polymer into the mold (by injecting) [0029-30], and


CHRIS does not teach the use of gel as the encapsulation substrate. 

CHEN teaches a gel that can be employed in a molded shape articles including articles [Abstract; 0228]. These gels can be injection molded [0137; 0199] and can be used to encapsulate electronics) [0227] and have viscoelastic properties [0196; 0227]. The gel is formed by processing a slurry of a polymer mixture with oil by bringing it up to a desired temperature (hot melt/extruding which is understood to be bringing the two into a slurry) [0020; 0192; 0196]. The gel of CHEN is useful as it has improved tear resistance and improved resistance to fatigue [0199].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the gel of CHEN to encapsulate the electronic components of CHRIS as the gel of CHEN has improved tear resistance and improved resistance to fatigue. As the gel of CHEN can encapsulate electronics, one of ordinary skill in the art would have expected success. 

As for claim 27, CHRIS/CHEN teach claim 26 and CHEN further teaches adding additives to the gel which can impart a change to a physical characteristic of the gel (pigments which impart color) [0215].

prima facie obvious duplication of parts (duplication of the sensor parts) [see e.g. MPEP 2144.04(VI)(B)]. 

As for claim 32, CHRIS/CHEN teach claim 26 and CHRIS further teaches that after the liquid gel has been poured into the mold up to a selected thickness (filled) and the gel is nearly set (partially cured), the support structure is removed [0031].

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Christov et al (US 2012/0043131) hereinafter CHRIS in view of Chen (US 2004/0249056) hereinafter CHEN as applied to claim 26 and further in view of Koyama et al (US 6,063,321) hereinafter KOYA. 
CHRIS/CHEN teach claim 32 and that there are movable supports but does not teach that the movable supports are pins and made of steel or aluminum. 
KOYA teaches movable supports pins employed in encapsulating an electronic insert where the movable support pins support the insert during molding [Abstract; col. 1 l. 5-10; col. 6 l. 40-67 – col. 7 l. 1-41]. The movable support pins (hold pin) are made of stainless steel [col. 9 l. 55-57]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the movable supports of CHRIS/CHEN with the support pins of KOYA as this would have been a simple substitution of elements employed in prima facie obvious [see e.g. MPEP 2143(I)(B)].

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Christov et al (US 2012/0043131) hereinafter CHRIS in view of Chen (US 2004/0249056) hereinafter CHEN as applied to claim 26 and further in view of Mason et al (US 2007/0246157) hereinafter MASON which was provided by the Applicant in the IDS filed 04/28/2020.
As for claim 36, CHRIS/CHEN teach claim 26 and CHRIS further teaches the production of a temperature sensor which works by being in contact with the medium to measure [0027], but do not teach the inclusion of a foam. 
MASON teaches the production of an article with a gel layer and a layer over the gel layer formed of foam [Abstract]. The foam layer is inserted after the gel layer is cured [claims 26-27]. MASON’s additional foam layer is useful as it can make for a comfortable product when the product needs to be in contact with a medium that prefers comfort (such as a human) [0079].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a foam layer after curing the gel layer as taught by MASON in the method of CHRIS/CHEN in order to make a comfortable product for when the product needs to be in contact with a human such as to measure the temperature of a human.


Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Christov et al (US 2012/0043131) hereinafter CHRIS in view of Chen (US 2004/0249056) hereinafter CHEN as applied to claim 26 and further in view of Kaplan (US 2005/0288590) hereinafter KAP and Bogdanovich et al (US 2005/0146076) hereinafter BOG.

As for claim 34, CHRIS/CHEN teach claim 26, but does not teach the formation of a first gel layer then applying the sensor and then encapsulating the sensor with a gel nor does it teach the sensor being attached to a flexible piece of material.
KAP teaches an embedded sensor [Abstract; 0253] where first a layer of gel is formed to a certain thickness, cooled, and then the sensor is positioned on top [0252]. A second layer of gel is then used to encapsulate the sensor [0253]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the formation of the gel layer by layer with the sensor added after the first formed layer of gel followed by the full encapsulation using a second layer of gel as a simple substitution of encapsulating substrate incorporation. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

	CHRIS/CHEN/KAP do not teach using a flexible material attached to the sensor. 
	
However, BOG teaches sensors that are attached to fabric [0091; 0098-99]. The sensors as they are incorporated into BOG allows for the production of flexible pathways suitable for 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the sensor attached to the fabric of BOG as the sensor of CHRIS/CHEN/KAP in order to allow for the production of flexible pathways suitable for different materials while as the same time providing efficient structural performance along with allowing for the customization of the sensor and its incorporation. 
In addition, a simple substitution of one known element (a sensor) for another (another sensor) to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 35, CHRIS/CHEN/KAP/BOG teach claim 34 and that the flexible piece of material is a fabric [see claim 34].

Claims 29-31 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Christov et al (US 2012/0043131) hereinafter CHRIS in view of Chen (US 2004/0249056) hereinafter CHEN as applied to claim 26 and further in view of Cook et al (US 2016/0145850) hereinafter COOK and Elia et al (US 2012/0108122) hereinafter ELLA.

As for claim 29, CHRIS/CHAN teach claim 26 but the combination does not teach a surface of the mold is textured in order to impart a texture onto the gel.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the textured surface to include linear channels as taught by COOK in the substrate of CHRIS/CHAN in order to incorporate metal wires which can aid in electrical signal transmission in a manner that still maintains flexibility. As the features in the combination are produce through molds (via a mold cavity in which the injected material is in contact with the walls) [CHRIS: Fig. 3-4; 0011] it would have been obvious to have the channels be produced by a textured surface in the mold cavity.

CHRIS/CHAN/COOK while it is the Examiner’s position that the combination of CHRIS/CHAN/COOK alone substantially teaches a textured surface producing the channels, should the Applicant disagree:
 
ELLA teaches a process to make over-molded structures (which the Examiner understands to be substantially similar to encapsulated inserts) [Abstract] in which a textured surface is produced by shaping the surface using a mold or press with the relevant shaping features [0055].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the proper shaping features in order to provide prima facie obvious [see e.g. MPEP 2143(I)(A)].

As for claim 30, CHRIS/CHAN/COOK/ELLA teach claim 29 and that the pattern is a linear channel [see claim 29].

As for claim 31, CHRIS/CHAN/COOK/ELLA teach claim 29 and that a plurality of air pockets (empty channels before being filled with wire) would be produced [see the rejection of claim 29].

As for claims 68-69, CHRIS/CHAN teach claim 26 and as applied to claim 29, CHRIS/CHAN/COOK/ELLA teach the formation of adding wires to the at least one sensor and locating the wires in a channel formed within the substrate [see claim 29]. It is the Examiner’s understanding that as the gel substrate can bend, and as the metal wire can bend, that adding the wires in any part of the gel would comprise adding the wire along a section where at least an amount of bending and twisting occurs. 

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Christov et al (US 2012/0043131) hereinafter CHRIS in view of Chen (US 2004/0249056) hereinafter CHEN, Cook et al (US 2016/0145850) hereinafter COOK, and Elia et al (US 2012/0108122) hereinafter ELLA as applied to claim 29 and further in view of Mascaro et al (US 2010/0238636) hereinafter MAS.
As for claim 70, CHRIS/CHEN/COOK/ELLA teach claim 26 and also teach the addition of wires as applied to claim 29. The combination does not teach coupling anchors for the wires. 
MAS teaches a flexible electronic circuit [Abstract] which includes an embedded electrical device [0004]. Wires that connect to various electrical features (lead wire) [Fig. 1 0045] are anchored to inhibit removal of the lead wire [claim 11].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the anchors of MAS to the lead wires and connections of CHRIS/CHEN/COOK/ELLA in order to prevent their removal. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712